Exhibit 10.42

April 29, 2010

Dror Bin

c/o Comverse Ltd.

29 Habarzel Street

Tel Aviv, Israel 69710

 

  Re: Amendment to Employment Agreement.

WHEREAS, you serve as Executive Vice President, Global Sales;

WHEREAS, Comverse Ltd. and you desire to amend and revise the terms of your
employment to the extent set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, you and Comverse Ltd. hereby agree
as follows:

This letter (the “Amendment Letter”) amends that certain EMPLOYMENT AND
SEVERANCE AGREEMENT, dated June 11, 2008 (the “Agreement”), by and between you
(the “Executive”) and Comverse Ltd., a corporation existing under the laws of
Israel (“Company”). Capitalized terms used but not defined herein shall have the
meaning ascribed to such term in the Agreement.

1. The undersigned hereby agrees with you that:

 

  (a) Section 2 shall be amended by deleting it in its entirety and replacing
the same with the following:

“Employment Terms. The Company and the Executive agree that the Executive serves
as Executive Vice President, Global Sales of the Company, reporting to the Chief
Executive Officer of the Company (“CEO”) and performing such tasks as are
usually and customarily performed by persons holding such a title and as
assigned to the Executive by the CEO. As of April 27, 2010, the Executive’s
annual base salary will be $400,000 and the Executive will be eligible for an
annual on-target bonus of $400,000 based upon the achievement of objectives to
be set forth in the Company’s bonus plan. The other terms of your employment,
including benefits, vacation, etc. shall unchanged as in effect on the date
hereof.”

 

  (b) Section 4(b) shall be amended by deleting the reference to “six month
anniversary” and replacing it with “one year anniversary.”

 

  (c) Section 4(c)(e) shall be amended by deleting the reference to “fifty
percent (50%)” and replacing it with “one hundred (100%).”



--------------------------------------------------------------------------------

2. All references in the Agreement to “this Agreement,” and to all other words
referring to the Agreement (such as “herein,” “hereto,” “herewith” and
“hereunder”), shall be deemed to mean and refer to the Agreement, as amended by
this Amendment Letter. This Amendment Letter shall effect appropriate revisions
to cross-references throughout the Agreement to reflect the amendments set forth
herein.

3. Miscellaneous.

(a) No omission or delay by either party hereto in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other right, power or
privilege.

(b) This Amendment Letter may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

(c) Except as otherwise provided or referred to herein, the Agreement, as
amended by that certain Amendment Letter, contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof, including
the provisions of all other prior agreements, plan, corporate policies and
practices, as well as any other unwritten applicable obligation, concerning the
effect of a termination of employment on the relationship between the Company
and the Executive. This Amendment Letter may not be amended, except by a written
instrument hereafter signed by each of the parties hereto.

(d) This Amendment Letter and the performance hereof shall be construed and
governed in accordance with the laws of the State of Israel exclusively. Any
court action instituted by Executive or on his behalf or by the Company relating
in any way to this Agreement shall be filed in a labor court in Israel and the
parties consent to the jurisdiction and venue of these courts in any such
jurisdiction.

(e) This Amendment Letter does not and shall not be construed as a guarantee of
continued employment of the Executive by the Company for any period of time. The
Executive understands and acknowledges that he is an employee “at-will” and that
either he or the Company may terminate the employment relationship between them
at any time and for any lawful reason.



--------------------------------------------------------------------------------

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AMENDMENT LETTER AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AMENDMENT LETTER.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

COMVERSE LTD. By:  

/s/ Andre Dahan

 

Name:

Title:

 

Andre Dahan

Chief Executive Officer

ACKNOWLEDGEMENT AND AGREEMENT

as of this 27th day of April, 2010

EXECUTIVE

 

 

/s/ Dror Bin

  Dror Bin